          Case 1:20-cv-03030-AT Document 22 Filed 07/14/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
MARK SELIGER, an individual,                                                DOC #: _________________
                                                                            DATE FILED: 7/14/2020
                         Plaintiff,

                -against-                                                        20 Civ. 3030 (AT) (SN)

MRC Media, LLC, a Delaware limited liability company,                     ORDER OF REFERENCE
individually and doing business as “Stereogum”; and                      TO A MAGISTRATE JUDGE
DOES 1 - 10, inclusive,

                Defendants.
ANALISA TORRES, District Judge:

       The above-entitled action is referred to the Honorable Sarah Netburn for the following
purposes:

  ☐    General Pretrial (includes scheduling,              ☐   Consent under 28 U.S.C. § 636(c) for all
       discovery, non-dispositive pretrial motions,            purposes (including trial)
       and settlement)


  ☐    Specific Non-Dispositive Motion/Dispute             ☐   Consent under 28 U.S.C. § 636(c) for limited
                                                               purpose (e.g., dispositive motion, preliminary
                                                               injunction)
                                                               Purpose:


  ☐    If referral is for discovery disputes when the      ☐   Habeas Corpus
       District Judge is unavailable, the time period of
       the referral:
       _________________________

  ☒    Settlement                                          ☐   Social Security

  ☐    Inquest After Default/Damages Hearing               ☐   Dispositive Motion (i.e., motion requiring a
                                                               Report and Recommendation)
                                                               Particular Motion:



       SO ORDERED.

Dated: July 14, 2020
       New York, New York
